DAVENÉ D. WALKER
United States Department of Justice
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, DC 20044–7611
Telephone: (202) 353-9213
Facsimile: (202) 305–0506
davene.walker@usdoj.gov

RICKEY D. TURNER, JR.
United States Department of Justice
Environment and Natural Resources Division
Wildlife and Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Telephone: (303) 844-1373
Facsimile: (303) 844-1350
rickey.turner@usdoj.gov

Attorneys for Federal Defendants


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

FRIENDS OF ALASKA NATIONAL               )
WILDLIFE REFUGES, et al.,                )
                                         )   CASE NO. 3:18-cv-00029-SLG
       Plaintiffs,                       )
                                         )
               v.                        )
                                         )   FEDERAL DEFENDANTS’
DAVID BERNHARDT, et al.,                 )   REPRESENTATION STATEMENT
                                         )
                                         )
       Federal Defendants,               )
                                         )
               and                       )
                                         )
KING COVE CORPORATION, et al.,           )
                                         )
       Intervenor-Defendants.            )
                                         )




        Case 3:18-cv-00029-SLG Document 87-1 Filed 05/24/19 Page 1 of 4
       Pursuant to Federal Rule of Appellate Procedure 3-2(b), the following identifies all

parties to the action and the names, addresses, and telephone numbers of their respective counsel.

       Counsel for Plaintiffs Friends of Alaska National Wildlife Refuges, The Wilderness

Society, National Audubon Society, Wilderness Watch, Center for Biological Diversity,

Defenders of Wildlife, National Wildlife Refuge Association, Alaska Wilderness League, and

Sierra Club are as follows:

       Brook Brisson (AK Bar No. 0905013)
       Bridget Psarianos (AK Bar No. 1705025)
       Katherine Strong (AK Bar No. 1105033)
       Trustees for Alaska
       1026 W. 4th Ave., Suite 201
       Anchorage, AK 99501
       Phone: (907) 276-4244
       Fax: (907) 276-7110
       bbrisson@trustees.org
       bpsarianos@trustees.org
       kstrong@trustees.org.

       Counsel for Federal Defendants David Bernhardt, in his official capacity as Secretary of

the United States Department of the Interior, the United States Department of the Interior, and

the United States Fish and Wildlife Service are as follows:

       JEAN E. WILLIAMS
       Deputy Assistant Attorney General
       Environment and Natural Resources Division

       DAVENÉ D. WALKER
       Trial Attorney
       United States Department of Justice
       Environment and Natural Resources Division
       Natural Resources Section
       P.O. Box 7611
       Washington, DC 20044-7611
       Telephone: (202) 353-9213
       Facsimile: (202) 305–0506
       davene.walker@usdoj.gov

                                                2


        Case 3:18-cv-00029-SLG Document 87-1 Filed 05/24/19 Page 2 of 4
       RICKEY D. TURNER, JR.
       Trial Attorney
       United States Department of Justice
       Environment and Natural Resources Division
       Wildlife and Marine Resources Section
       999 18th Street, South Terrace, Suite 370
       Denver, CO 80202
       Telephone: (303) 844-1373
       Facsimile: (303) 844-1350
       rickey.turner@usdoj.gov.

       Counsel for Intervenor-Defendants Agdaagux Tribal Council, City of King Cove, City of

Cold Bay, Native Village of Belkofski, King Cove Corporation, and Aleutians East Borough are

as follows:

       Steven W. Silver (AK. Bar No. 7606089)
       Robertson, Monagle, and Eastaugh
       1810 Samuel Morse Dr., Suite 202
       Reston, VA 20190
       Telephone (703) 527-4414
       Facsimile (571) 313-1973
       ssilver628@aol.com

       James F. Clark (AK. Bar No. 6907025)
       Law Office of James F. Clark
       1109 C. Street
       Juneau, AK 99801
       Telephone (907) 586-0122
       Facsimile (907) 586-1093
       jfclarkiii@gmail.com.

       Respectfully submitted, on this 24th day of May, 2019.

                                           JEAN E. WILLIAMS
                                           Deputy Assistant Attorney General
                                           Environment & Natural Resources Division



                                           /s/ Davené D. Walker
                                           DAVENÉ D. WALKER
                                           Trial Attorney
                                           United States Department of Justice

                                              3


        Case 3:18-cv-00029-SLG Document 87-1 Filed 05/24/19 Page 3 of 4
                            Environment and Natural Resources Division
                            Natural Resources Section
                            P.O. Box 7611
                            Washington, DC 20044-7611
                            Telephone: (202) 353-9213
                            Facsimile: (202) 305–0506
                            davene.walker@usdoj.gov

                            RICKEY D. TURNER, JR.
                            Trial Attorney
                            United States Department of Justice
                            Environment and Natural Resources Division
                            Wildlife and Marine Resources Section
                            999 18th Street, South Terrace, Suite 370
                            Denver, CO 80202
                            Telephone: (303) 844-1373
                            Facsimile: (303) 844-1350
                            rickey.turner@usdoj.gov

                            Attorneys for Federal Defendants




                               4


Case 3:18-cv-00029-SLG Document 87-1 Filed 05/24/19 Page 4 of 4
